The testator evidently intended that a considerable part of his estate should be held in trust, and it appears that he also intended to provide by clauses two, thirteen and twenty-five that the trust in the fund there mentioned should continue through the life of his daughter. The trust continues as long as he intended that it should. Treadwell v. Williams,74 N.H. 311.
The trust created by clause three is not annulled by the fact that the life beneficiary thereunder is now the sole owner, subject to claims against her mother's estate in respect to a half interest, of the reversion of the fund after the termination of her own life interest as cestui que trust.
The petitioner is advised that each fund is to be held in trust during her lifetime.
Case discharged.
ALLEN, J., did not sit: the others concurred.